In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐3543 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

TEOVONNI CUNNINGHAM, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Western Division. 
           No. 3:14‐cr‐50038‐2 — Philip G. Reinhard, Judge. 
                      ____________________ 

  ARGUED OCTOBER 26, 2017 — DECIDED FEBRUARY 21, 2018 
               ____________________ 

   Before FLAUM, RIPPLE, and MANION, Circuit Judges. 
    RIPPLE,  Circuit  Judge.  Teovonni  Cunningham  pleaded 
guilty  to  one  count  of  conspiracy  to  possess  stolen  firearms 
and ammunition, in violation of 18 U.S.C. §§ 371 and 922(j); 
one count of possession of stolen firearms and ammunition, 
in violation of § 922(j); and one count of possession of firearms 
by a felon, in violation of § 922(g)(1). The district court sen‐
tenced him to 60 months on the conspiracy count, 12 months 
2                                                            No. 16‐3543 

on the § 922(j) count, and 116 months on the felon‐in‐posses‐
sion count, all to run consecutively; his total sentence, there‐
fore, was 188 months’ imprisonment.1 Mr. Cunningham ap‐
peals his sentence, contending that the district court’s limita‐
tion on his presentation of character witness testimony at sen‐
tencing  violated  Federal  Rule  of  Criminal  Procedure 
32(i)(4)(A)(ii) and that the resulting sentence is substantively 
unreasonable.2 
    We affirm the judgment of the district court. Federal Rule 
of Criminal Procedure 32(i)(4)(A)(ii) does not govern the call‐
ing of character witnesses at sentencing, and the district court 
did not abuse its discretion in its consideration  of  Mr. Cun‐
ningham’s  mitigation  evidence.  The  sentence  imposed  was 
the product of the district court’s careful and compassionate 
consideration of all the evidence in this very difficult sentenc‐
ing situation. Accordingly, we affirm its judgment.  
       
                                                    I 
                                      BACKGROUND 
   In  December  2012,  Michael  Schaffer  learned  that  an  ac‐
quaintance,  G.W.,  kept  a  private  collection  of  firearms,  am‐
munition,  and  accessories  in  his  home  in  Rockton,  Illinois.  
Schaffer  showed  Mr.  Cunningham  where  G.W.  lived  and 


                                                 
1 The jurisdiction of the district court was premised on 18 U.S.C. § 3231. 

2 Our jurisdiction is premised on 28 U.S.C. § 1291, and 18 U.S.C. § 3742. 

      
      
No. 16‐3543                                                              3

where he kept the weapons. Schaffer also told Mr. Cunning‐
ham that G.W. and his family would be away from the home 
for  a  period  on  December  31,  2012.  Mr.  Cunningham  and  a 
third accomplice, Michael Tapia, agreed to break in and steal 
the collection. All three men—Schaffer, Tapia, and Mr. Cun‐
ningham—then agreed to store, sell, and otherwise dispose of 
the weapons. 
   Mr. Cunningham and Tapia later broke into G.W.’s home 
through  a  window  and  stole  a  total  of  twenty‐two  firearms 
along  with  ammunition.  This  stash  included  two  semiauto‐
matic firearms, which were in close proximity to magazines 
that could accept more than fifteen rounds of ammunition.3 
Four additional weapons were dropped in the house during 
the robbery.4 Between January and August of the following 
year, Mr. Cunningham sold or disposed of five weapons and 
some ammunition to Schaffer and Darrell Reed.  
    The  Government  charged  Mr.  Cunningham,  along  with 
Tapia and Reed, in July 2014. Shortly after his arrest, the dis‐
trict court released him on bond. The conditions of release in‐
itially required him to remain on home detention except for 
employment, educational, legal, medical, or religious obliga‐
tions  and  to  remain  within  the  Northern  District  of  Illinois. 
The  court  later  modified  these  conditions  to  allow  him  to 
travel  outside  of  the  district  with  his  employer,  to  attend 

                                                 
3 Specifically, they stole five handguns, four shotguns, an AR‐15 rifle, a 

FN SCAR 16S rifle, and eleven other rifles, along with 475 rounds of .223 
caliber ammunition and five AR‐15 thirty‐round magazines. 
4 The dropped weapons increase the total number of involved weapons to 

more than twenty‐five, which resulted in an additional increase in offense 
level at sentencing. 
4                                                           No. 16‐3543 

school events for his daughters, and to travel to a medical ap‐
pointment with one of his daughters. 
   He and his codefendants, now including Schaffer, subse‐
quently were charged in a five‐count superseding indictment. 
Mr. Cunningham pleaded guilty to counts 1 through 3, pos‐
session by a felon, possession of stolen firearms, and conspir‐
acy. His written plea included the factual basis for the offense.  
    The Probation Office prepared a presentence investigation 
report  (“PSR”).  The  report  determined  that  Mr.  Cunning‐
ham’s  offense  involved  a  semiautomatic  firearm  capable  of 
accepting a large capacity magazine and concluded that his 
prior felony constituted a crime of violence.5 The report set his 
base offense level at 22.6 Various enhancements substantially 
raised  this  base:  more  than  twenty‐five  firearms  were  in‐
volved, resulting in a six‐level increase;7 firearms were stolen, 
resulting  in  a  two‐level  increase;8  the  stolen  firearms  were 
trafficked, resulting in a four‐level increase;9 and the defend‐
ant used a firearm in connection with another felony offense, 




                                                 
5 See U.S.S.G. § 4B1.2(a). 

6 See id. § 2K2.1(a)(3). 

7 See id. § 2K2.1(b)(1)(C). 

8 See id. § 2K2.1(b)(4)(A). The resulting level was reduced by one pursuant 

to 2K2.1(b), which states that the cumulative offense level from the appli‐
cation of (b)(1)–(4) may not exceed 29. 
9 See id. § 2K2.1(b)(5). 
No. 16‐3543                                                                      5

resulting in a four‐level increase.10 After a three‐point reduc‐
tion for acceptance of responsibility, the resulting total offense 
level was 34. 
    The calculation of Mr. Cunningham’s criminal history also 
produced a very significant score. Prior criminal convictions, 
including a 2004 felony conviction for mob action in Illinois, 
a 2006 misdemeanor possession with intent to distribute can‐
nabis, a 2013 misdemeanor theft, and a second mob action in 
2014, resulted in 9 criminal history points. Consequently, the 
PSR calculated his criminal history category as IV. The advi‐
sory sentencing range therefore became 210–262 months.  
    The  Government’s  sentencing  memorandum  disagreed 
with the PSR’s base offense level. The Government contended 
that  Mr.  Cunningham’s  first  mob‐action  offense  was  not  a 
crime  of  violence  under  Illinois  law,  and  thus  that  U.S.S.G. 
§ 2K2.1(a)(3)  was  inapplicable.  Instead,  the  Government  be‐
lieved  that  §  2K2.1(a)(4)  provided  the  proper  offense  level, 
two  levels  lower  than  that  recommended  by  the  PSR.  The 
Government therefore recommended an offense level calcu‐
lation of 33,11 and a sentencing range of 188–235 months’ im‐
prisonment.  In  proposing  a  sentence,  the  Government 


                                                 
10 See id. § 2K2.1(b)(6) & cmt. n.14(B) (stating that when a defendant steals 

a firearm in a burglary, even if he does not use the firearm, the enhance‐
ment applies). 
11  Under  U.S.S.G.  §  2K2.1,  the  total  offense  level  under  sections  (b)(1) 

through  (b)(4)  could  not  exceed  29.  The  PSR  began  with  a  base  offense 
level of 22 and added 8 levels under those subsections, resulting in an of‐
fense level of 30, which was reduced to 29. The Government’s calculation 
began from a base offense level of 20 and added the same 8 levels as the 
6                                                               No. 16‐3543 

pointed to multiple aggravating factors: the seriousness of the 
offense; at least three of the stolen weapons were recovered 
from known gang members in the community; and more than 
half of the weapons had not yet been recovered. The Govern‐
ment also noted that Mr. Cunningham had a prior affiliation 
with the Latin Kings gang and had two convictions for felony 
mob action based on personal attacks, one of which involved 
a shooting. In mitigation, the Government invited the court’s 
attention  to  Mr.  Cunningham’s  strong  relationship  with  his 
daughters, his involvement in his church, and his clean record 
while  on  pretrial  release.  The  Government  requested  a  sen‐
tence within the revised guideline range. 
    Mr. Cunningham’s sentencing memorandum agreed with 
the Government that mob action was not a crime of violence. 
In addition, he objected to two criminal history points because 
they were based on his being under a criminal justice sentence 
at the time of the instant offense; he noted that he was on bond 
and had not been convicted or sentenced in connection with 
that prior offense.12 Beyond his claimed calculation errors, he 
also asked that the court impose a sentence below the advi‐
sory guidelines. He stressed the impact of a high sentence on 

                                                 
PSR. Because the total level was 28, no reduction was required. Accord‐
ingly, the two‐level reduction in base offense recommended by the Gov‐
ernment translated to only a one‐level reduction in total offense level. 
12  See  U.S.S.G.  §  4A1.2(a)(1)  (defining  prior  sentence);  R.269  at  4–5 
(Mr. Cunningham’s objections to the PSR, contending that he was charged 
with, but had not been convicted of, another offense at the time he com‐
mitted the offense of conviction). Nevertheless, the removal of 2 criminal 
history points from 9 to 7 had no effect on the criminal history category of 
IV, which covers the range of 7–9 criminal history points. See U.S.S.G. Ch. 
5, Pt. A (Sentencing Table). 
No. 16‐3543                                                         7

his family, his reliable and continued successful employment 
in  his  father‐in‐law’s  specialized  paint  company,  and  his 
other efforts at rehabilitation following his arrest. He also sub‐
mitted thirty‐seven pages containing more than twenty letters 
and various photographs from friends and family. These let‐
ters served as character references and asked for leniency in 
his  sentence.  His  wife,  Lisa  Schwartz‐Cunningham,  submit‐
ted  a  lengthy  letter  describing  their  long‐term  relationship 
and happy marriage, Mr. Cunningham’s contributions to the 
home,  and  his  relationship  to  their  three  daughters,  two  of 
whom have health issues. Their nine‐year‐old daughter has a 
form of cerebral palsy, and their infant daughter had a con‐
genital  heart  defect  at  birth.  His  father‐in‐law, 
Ronald Schwartz, wrote about Mr. Cunningham’s positive in‐
volvement  in  the  family  business,  his  good  work  ethic,  and 
Mr. Schwartz’s  hope  to  leave  the  business  to  Mr.  Cunning‐
ham upon his retirement.  
    At  the  outset  of  the  sentencing  hearing,  the  court  noted 
that it had received and reviewed the written materials and 
asked the parties if they had any additional materials for con‐
sideration.  The  Government  stated  that  it  had  nothing  fur‐
ther, and counsel for Mr. Cunningham stated that there was 
nothing further “[o]ther than our witnesses.”13 The court re‐
sponded that it would “get to that in a moment.”14 The court 
then  went  through  the  PSR  and  the  parties’  objections  and, 
after  agreeing  that  mob  action  was  not  a  crime  of  violence, 
arrived at a total offense level of 33 and a criminal history cat‐
egory of IV. These calculations resulted in a guidelines range 

                                                 
13 R.307 at 3. 

14 Id. 
8                                                        No. 16‐3543 

of 188–235 months’ imprisonment, consistent with  the Gov‐
ernment’s  recommendation.  After  addressing  issues  related 
to  restitution  and  the  terms  of  supervised  release,  the  court 
began: 
          THE COURT: All right. Now, Mr. Richard‐
       son,  you  indicated  that  you  might  have  wit‐
       nesses? 
           MR. RICHARDSON: Yes. 
          THE COURT: We don’t usually have that be‐
       cause I have letters that you submitted, which I 
       have read, and so I’m telling you normally that 
       the  lawyers  who  practice  out  here  do  not  pre‐
       sent witnesses.  
          If you are—if your practice—I know you are 
       from Chicago and it is a little bit different. I un‐
       derstand that. I might let you have a couple of 
       witnesses  testify  just  very  briefly.  If  they  have 
       submitted letters already, I have read those. 
           MR.  RICHARDSON:  I  understand,  your 
       Honor. It is just—it is my client’s life, and to see 
       it on paper is one thing, to hear from live and in 
       person is quite another.  
           We  have  three  witnesses.  I  don’t  imagine 
       they would be terribly long, maybe five minutes 
       or so apiece.  
          THE COURT: All right. It shouldn’t be that 
       long. I will give you an opportunity to call them, 
       but I just don’t want them to repeat what they 
       have got in their letters. They can tell me their 
No. 16‐3543                                                           9

           wishes for the defendant, but I would rather fo‐
           cus  on  your  arguments  and  incorporate  what 
           you  have  got  and  listen  to  what  he  has  got  to 
           say. I thought the letters were well written, and 
           I am impressed by them. So with that in mind— 
               MR. RICHARDSON: Your Honor, if I could 
           cut it down to two witnesses, the defendant’s fa‐
           ther‐in‐law  and  his  wife,  that  would  probably 
           save  some  time.  I  think  that  those  are  the  two 
           most important. 
              THE  COURT:  I  understand.  Cut  it  down. 
           You  don’t  have  to  go  through  everything  that 
           they have gone through. I think the wife wrote 
           over a three‐page letter, and I have read it. I was 
           impressed with it.15 
    Counsel  called  Mr.  Cunningham’s  father‐in‐law, 
Mr. Schwartz,  and  then  his  wife,  and  both  testified  at  some 
length about the positive changes Mr. Cunningham had made 
and about the impact of his incarceration on his family and 
children. Mr. Schwartz also described Mr. Cunningham as a 
model employee who had learned a trade, had been an excel‐
lent  supervisor,  and  would  eventually  run  the  business. 
Mrs. Schwartz‐Cunningham spoke principally about her hus‐
band’s  involved  parenting  and  his  relationship  with  his 
daughters.  As  Mrs.  Schwartz‐Cunningham  spoke  about  her 
fears for her children if Mr. Cunningham were sentenced to a 
long prison term, the court interjected, “If you could wrap it 

                                                 
15 Id. at 21–22. 
10                                                     No. 16‐3543 

up.  It  is  emotionally  very  hard.”16  The  court  also  allowed 
Mr. Cunningham’s pastor to speak on his behalf, although he 
reminded counsel multiple times to be “[v]ery brief[].”17 His 
pastor then spoke briefly about his baptism, as well as his at‐
tendance and assistance at church. 
    After this testimony, the court asked the parties for their 
final arguments and sentencing recommendations. The Gov‐
ernment  acknowledged  that  Mr.  Cunningham’s  sentencing 
presented a difficult decision. The Government emphasized 
that the offense was a serious and dangerous one; as a result 
of Mr. Cunningham’s conduct, more than ten weapons and a 
significant amount of ammunition, not recovered by law en‐
forcement,  could  endanger  other  families.  It  acknowledged 
the  defendant’s  successful  pretrial  release,  his  family  situa‐
tion, and the positive strides that he had made in the past two 
years. The Government also noted that although the advisory 
guidelines  calculations  were  correct,  Mr.  Cunningham’s  ac‐
tual conduct was at the lower end of the assigned category in 
two respects. First, Mr. Cunningham had received a six‐level 
enhancement  because  the  crime  involved  between 
twenty‐five and one hundred weapons; his particular offense 
involved twenty‐six. Similarly, he had the lowest criminal his‐
tory score that could qualify him as a category IV offender. In 
the  Government’s  view,  this  situation  similarly  counseled  a 
sentence at the low end of the guidelines. 
   Mr.  Cunningham’s  counsel  emphasized  Mr.  Cunning‐
ham’s troubled upbringing, his falling into a bad crowd, the 
health  and  other  challenges  faced  by  his  children,  and  his 
                                                 
16 Id. at 35.  

17 Id. at 36. 
No. 16‐3543                                                              11

now‐stable home. He noted that his father‐in‐law planned to 
turn over his painting business to Mr. Cunningham at his re‐
tirement in five or six years. He requested a below‐guidelines 
sentence, which would allow him to inherit the business and 
allow the family to keep their home.  
    Mr. Cunningham offered his own brief statement in which 
he apologized for his offenses, spoke of his commitment to a 
changed  life,  and  thanked  the  Government  for  the  oppor‐
tunity to be out of custody on pretrial release “to prove myself 
to society that I can function as an upstanding citizen and … 
provide for my family through this excruciating time.”18  
   The  court  then  explained  its  sentencing  decision.  It  first 
noted that, despite the strides Mr. Cunningham had made, he 
had committed, nearly contemporaneous with this offense, a 
theft  offense  and  another  mob‐action  offense.  Therefore, 
while enjoying a happy home life and a stable job, he still had 
engaged  in  a  pattern  of  criminal  behavior.  The  court  then 
turned to the § 3553(a) factors. It noted that the offenses were 
very serious ones with significant aggravating factors, includ‐
ing that weapons still were on the street and had not been re‐
covered  by  law  enforcement.  The  court  also  characterized 
Mr. Cunningham’s criminal history as significant and aggra‐
vated. The court concluded:            
                  So all in all, in looking at this case, I don’t see 
            any sentence that I can impose of imprisonment 
            that  would  be  less  than  the  lower  end  of  the 
            guideline range. You would have faced, in my 
            judgment, if you had been incarcerated and not 
            had  an  opportunity  to  show  yourself  over  the 
                                                 
18 Id. at 53. 
12                                                          No. 16‐3543 

           last  two  years,  you  would  have  had—you 
           would have faced the high end of the guideline 
           range based on your record. 
               The Court has given consideration to those 
           two years you have spent without committing a 
           crime, and I am going to sentence you at the low 
           end of the guideline range, but I see no basis for 
           a downward variance in this very serious crime. 
           Accordingly, the Court is going to make the fol‐
           lowing sentence: You are convicted of three dif‐
           ferent offenses, and I am going to sentence you 
           on Count 1 to 60 months in the Bureau of Pris‐
           ons; I am going to sentence him on Count 2 to 
           12 months in the Bureau of Prisons, consecutive 
           to that in Count [1]; and in Count 3, I’m going to 
           sentence  him  to  116  months  in  the  Bureau  of 
           Prisons, consecutive to that in Counts 2 and 1, 
           and I’m going to recommend that he be desig‐
           nated  to  a  Bureau  of  Prisons  facility  nearest 
           Rockford  so  he  can  be  close  as  possible  to  his 
           family. 
                 …. 
               The Court, before it imposes the supervised 
           release—if  his  wife  or  whoever  is  sobbing,  if 
           you want to step outside, you can. It is a little 
           difficult  for  him  to  understand  and  to  take,  I 
           would think, but do what you can.19 
       

                                                 
19 Id. at 59–61. 
No. 16‐3543                                                              13

   Because his sentences were consecutive, the sentence im‐
posed was 188 months, the low end of the guidelines range. 
After imposing the conditions of supervised release, the court 
added,  
               All right. This has been a very difficult time, 
           Mr. Cunningham, for you, for your family, for 
           your friends. It has not been easy for me either. 
           I have imposed a sentence that I think is appro‐
           priate according to law. I encourage those who 
           are  here  as  his  friends  to  visit  him  as  often  as 
           possible and have his kids do that as well.  
                You have—it is a long period of time. Things 
            change. Sometimes the laws change. But it is up 
            to you how you live your life, but try to live it in 
            a positive way in the future. That’s all.20 
 
                                                    II 
                                        DISCUSSION 
    Mr.  Cunningham  asks  that  we  consider  two  issues.  He 
first  submits  that  the  district  court  violated  Federal  Rule  of 
Criminal  Procedure  32(i)(4)(A)(ii)  when  it  curtailed  the 
presentation of witnesses at his sentencing hearing. He also 
contends that the resulting sentence was substantively unrea‐
sonable. We will consider these issues in turn.  
       


                                                 
20 Id. at 65. 
14                                                                    No. 16‐3543 

                                                    A. 
   We first consider whether the district court violated Fed‐
eral Rule of Criminal Procedure 32(i)(4)(A)(ii).21  
   Federal Rule of Criminal Procedure 32(i) governs the con‐
duct  of  the  sentencing  hearing  itself.22  Mr.  Cunningham 


                                                 
21 At the outset, the parties dispute whether we ought to review this mat‐

ter de novo or for plain error. According to Mr. Cunningham, “counsel 
made it absolutely clear that he was asserting his client’s right to present 
mitigation evidence,”  while  he  also  concedes  that  counsel at sentencing 
did not mention the relevant rule on which Mr. Cunningham relies on ap‐
peal. Reply Br. 3. The Government contends, however, that plain error is 
the appropriate standard. Our examination of the record convinces us that 
the Government has the better of this argument. Although trial defense 
counsel did assert that witnesses would assist the court and make a more 
pointed impact on the proceedings than would paper submissions, he also 
repeatedly  stated  that  he  would  work  with  the  court  to  make  the  testi‐
mony  brief  and  relevant.  Moreover,  although  counsel  indicated  that  he 
had  witnesses  to  present, he  never claimed  a  right  to  present  witnesses, 
with or without reference to Rule 32. In any event, our decision would be 
the same under either standard.  
22 The Rule reads, in full: 

            (i) Sentencing. 
                  (1) In General. At sentencing, the court: 
                       (A)  must  verify  that  the  defendant  and  the  de‐
                       fendant’s  attorney  have  read  and  discussed  the 
                       presentence report and any addendum to the re‐
                       port; 
                       (B)  must  give  to  the  defendant  and  an  attorney 
                       for  the  government  a  written  summary  of—or 
                       summarize  in  camera—any  information  ex‐
                       cluded  from  the  presentence  report  under  Rule 
No. 16‐3543                                                                      15



                                                 
                       32(d)(3) on which the court will rely in sentenc‐
                       ing,  and  give  them  a  reasonable  opportunity  to 
                       comment on that information; 
                       (C) must allow the parties’ attorneys to comment 
                       on  the  probation  officer’s  determinations  and 
                       other matters relating to an appropriate sentence; 
                       and 
                       (D) may, for good cause, allow a party to make a 
                       new objection at any time before sentence is im‐
                       posed. 
                  (2) Introducing Evidence; Producing a Statement. The 
                  court may permit the parties to introduce evidence on 
                  the objections. If a witness testifies at sentencing, Rule 
                  26.2(a)–(d) and (f) applies. If a party fails to comply 
                  with  a Rule  26.2  order  to produce  a  witness’s state‐
                  ment, the court must not consider that witness’s tes‐
                  timony. 
                  (3) Court Determinations. At sentencing, the court: 
                       (A)  may  accept  any  undisputed  portion  of  the 
                       presentence report as a finding of fact; 
                       (B) must—for any disputed portion of the presen‐
                       tence  report  or  other  controverted  matter—rule 
                       on the dispute or determine that a ruling is un‐
                       necessary either because the matter will not affect 
                       sentencing, or because the court will not consider 
                       the matter in sentencing; and 
                       (C) must append a copy of the court’s determina‐
                       tions under  this rule  to  any  copy  of  the  presen‐
                       tence report made available to the Bureau of Pris‐
                       ons. 
                  (4) Opportunity to Speak. 
16                                                                           No. 16‐3543 

grounds his argument in subsection 32(i)(4)(A)(ii). This sub‐
section addresses the right of allocution and requires that the 
court  “address  the  defendant  personally  in  order  to  permit 
the defendant to speak or present any information to mitigate 
the  sentence.”    Id.  (emphasis  added).  In  Mr.  Cunningham’s 
view,  the  italicized  language  contemplates  not  only  allocu‐
tion, but introduction of any other evidence he wishes to pre‐
sent.  
     We cannot accept this interpretation. The plain language 
of  the  rule,  read  in  context,  is  not  consistent  with  Mr.  Cun‐
ningham’s  reading.  First,  this  portion  of  the  rule,  entitled 
                                                 
                       (A)  By  a  Party.  Before  imposing  sentence,  the 
                       court must: 
                             (i)  provide  the  defendant’s  attorney  an  op‐
                             portunity to speak on the defendant’s behalf; 
                             (ii)  address  the  defendant  personally  in  order  to 
                             permit the defendant to speak or present any in‐
                             formation to mitigate the sentence; and 
                             (iii) provide an attorney for the government 
                             an opportunity to speak equivalent to that of 
                             the defendant’s attorney. 
                       (B)  By  a  Victim.  Before  imposing  sentence,  the 
                       court must address any victim of the crime who 
                       is present at sentencing and must permit the vic‐
                       tim to be reasonably heard. 
                       (C) In Camera Proceedings. Upon a party’s mo‐
                       tion  and  for  good  cause,  the  court  may  hear  in 
                       camera any statement made under Rule 32(i)(4). 
Fed. R. Crim. P. 32(i) (emphasis added).  
 
No. 16‐3543                                                             17

“Opportunity to Speak,” identifies four classes of persons who 
must  be  afforded  an  opportunity  to  speak:  counsel  for  each 
side,  the  defendant,  and  the  victims.  Mr.  Cunningham  un‐
questionably was offered and personally exercised that right 
at his hearing.  
    Mr. Cunningham’s principal textual argument is that the 
rule allows the defendant himself to “speak or present any in‐
formation,” and that limiting the right to allocution alone spe‐
cifically reads the latter phrase out of the rule. Although he is 
correct that there must be some content to that phrase, we be‐
lieve it a significant and unjustified leap to interpret it as be‐
stowing on the defendant the unfettered right to present per‐
sonally the testimony of other witnesses. The rule speaks else‐
where about the introduction of evidence23 and does not em‐
ploy here the same term. Moreover, it indeed would be a rad‐
ical departure from the overall text and manifest intent of the 
Rule to permit the defendant personally, not defendant’s coun‐
sel, to introduce evidence.  
    Most fundamentally, the rule long has been understood to 
represent the  traditional practice of allocution,  a  “personal” 
right  to  the  defendant.  United  States  v.  Luepke,  495  F.3d  443, 
449 (7th Cir. 2007). In Luepke, we stated that we had consid‐
ered, “on numerous occasions, a defendant’s right to allocute 
and to present evidence in mitigation.” Id. (citing United States 
v. Aquilla, 976 F.2d 1044, 1054 (7th Cir. 1992), and United States 
v. Barnes, 948 F.2d 325, 330–31 (7th Cir. 1991)). Both cases we 
relied on referred to the right to speak personally rather than 

                                                 
23 See Fed. R. Crim. P. 32(i)(2) (“Introducing Evidence; Producing a State‐

ment. The court may permit the parties to introduce evidence on the objec‐
tions.” (emphasis added)). 
18                                                                 No. 16‐3543 

any right to introduce other evidence, such as additional wit‐
ness testimony. See id. As the Supreme Court has recognized, 
a defendant’s opportunity to exercise this right is crucial be‐
cause “[t]he most persuasive counsel may not be able to speak 
for  a  defendant  as  the  defendant  might,  with  halting  elo‐
quence, speak for himself.” Green v. United States, 365 U.S. 301, 
304 (1961) (plurality) (emphasis added).24 The clause allowing 
the defendant the right to “present any information,” read in 
this traditional context of personal presentation, simply makes 
clear that the defendant may do more than traditional allocu‐
tion  of  admitting  the  offense  and  requesting  mercy.25 
Mr. Cunningham did that here by inviting the attention of the 
court to his positive life changes. 

                                                 
24 Indeed, in describing the history of the rule, the Supreme Court 

stated:  
                 The design of Rule 32[] did not begin with its prom‐
            ulgation; its legal provenance was the common‐law right 
            of allocution. As early as 1689, it was recognized that the 
            court’s failure to ask the defendant if he had anything to 
            say  before sentence  was imposed  required  reversal.  See 
            Anonymous,  3  Mod.  265,  266,  87  Eng.  Rep.  175  (K.B.). 
            Taken in the context of its history, there can be little doubt 
            that the drafters of [the present] Rule … intended that the 
            defendant  be  personally  afforded  the  opportunity  to 
            speak before imposition of sentence. … The most persua‐
            sive counsel may not be able to speak for a defendant as 
            the  defendant  might,  with  halting  eloquence,  speak  for 
            himself.  
Green v. United States, 365 U.S. 301, 304 (1961) (plurality).  
25 See United States v. Barnes, 948 F.2d 325, 328 (7th Cir. 1991) (describing 

the historical right as allowing the defendant an “opportunity to plead for 
mercy”). 
No. 16‐3543                                                           19

    As  the  Government  notes,  no  court  has  interpreted  the 
rule  cited  by  Mr.  Cunningham  as  requiring  the  sentencing 
court to allow mitigation witnesses. Indeed, several of our sis‐
ter  circuits  have  made  clear  that  the  Rule  contemplates  no 
such right. See, e.g., United States v. Jones, 643 F.3d 275, 277–78 
(8th Cir. 2011) (concluding that the trial court’s decision not 
to allow a character witness to testify did not violate Rule 32, 
where  the  defendant  had  an  opportunity  to  speak  and  the 
court heard and considered a brief summary of the proffered 
character  testimony);  United  States  v.  Cruzado‐Laureano,  527 
F.3d 231, 238 (1st Cir. 2008) (“Federal Rule of Criminal Proce‐
dure 32 does not give defendants the right to call witnesses in 
their behalf at sentencing. The rule only requires the court to 
allow the defendant and his attorney to speak.”); United States 
v. Claudio, 44 F.3d 10, 16 (1st Cir. 1995) (“[T]here is no auto‐
matic  right  to  present  live  testimony  at  sentencing  …  .”); 
United  States  v.  Heller,  797  F.2d  41,  43  (1st  Cir.  1986)  (“Alt‐
hough the defendant must be given the chance to inform the 
court of any mitigating circumstances, he does not have the 
right to have others testify for him at a sentencing.”); United 
States v. Jackson, 700 F.2d 181, 191 (5th Cir. 1983) (“Hicks ar‐
gues that the requirement in Fed. R. Crim. P. 32(a)(1) that a 
defendant be given the opportunity to present information in 
mitigation of punishment gives him the right to present wit‐
nesses in his own behalf. … The defendant must be given the 
chance to inform the court of any mitigating circumstances, 
but we see little advantage to be gained by allowing the de‐
fendant to  have others testify for him at sentencing.  In fact, 
such  a  judicial  extension  of  the  right  of  allocution  would 
amount  to  a  trial  of  the  defendant’s  character  following  the 
trial of his guilt.”).  
20                                                                   No. 16‐3543 

    Mr.  Cunningham  notes  that  many  of  these  cases  can  be 
distinguished because they involved claims that the defend‐
ant should have been allowed to introduce witnesses to rear‐
gue the issue of guilt rather than to establish good moral char‐
acter. Although he is correct, the fact still remains that he has 
identified no case in which one of our sister circuits has held 
that Rule 32 provides any right to call witnesses in mitigation, 
for any purpose.26   
   The Rule and the cases therefore do not establish that the 
defendant has a right to present character witnesses in miti‐
gation of sentence. In any event, as the Government correctly 
notes, Mr. Cunningham’s counsel at sentencing said that he 
wished to present three live witnesses.27 He did so before the 
court told him that its usual practice was not to permit live 
character  witness  testimony.28  After  the  court  stated  that  it 
was not typical to hear from witnesses, Mr. Cunningham’s at‐
torney elected to call all three identified witnesses anyway. 
    At  best,  then,  Mr.  Cunningham  can  assert  only  that  the 
district court, by its emphasis on brevity of presentation, un‐
reasonably curtailed the presentation of mitigation evidence. 
We have no doubt that a district court’s insistence, especially 
repeated insistence, that the defense hurry its presentation of 
mitigation evidence, can produce a climate of discomfort in 
the courtroom that precipitates an unreasonable truncation or 
                                                 
26 The right to present witnesses and other evidence in mitigation in capital 

cases is long established and of constitutional, rather than statutory, prov‐
enance.  See,  e.g.,  Paxton  v.  Ward,  199  F.3d  1197,  1213–14  (10th  Cir.  1999) 
(discussing the issue as involving the Due Process Clause). 
27 R.307 at 4.  

28 Id. at 21–22. 
No. 16‐3543                                                             21

dilution of this important part, oftentimes the most important 
part,  of  the  defendant’s  entire  case.  We  also  have  no  doubt 
that a district court’s idiosyncratic insistence on its own way 
of proceeding, without the notice provided by local rules or 
standing  orders,  can  often  disadvantage  counsel  who  does 
not  frequently  appear  before  that  particular  judicial  officer. 
District  courts  have  the  obligation  to  ensure  that  neither  of 
these barriers become significant obstacles in sentencing pro‐
ceedings,  the  most  solemn  part  of  the  criminal  process. 
Should we encounter in a future case such barriers on defend‐
ants’ rights, we will not hesitate to take appropriate action.  
    Because  such  concerns  are  implicit  and  explicit  in 
Mr. Cunningham’s submission to us, we have examined the 
record with great care and, as a result of that examination, we 
have  concluded  that  no  such  adverse  impact  occurred.29 
Therefore, because neither the Rule nor our cases establish a 
right to the presentation of character witnesses, and because, 
on the record before us, the district court afforded Mr. Cun‐
ningham a full and fair opportunity to present his case, there 
is no reversible error.  
     
                                    B. 
      Mr. Cunningham also submits that the sentence imposed 
is substantively unreasonable. Notably, Mr. Cunningham ex‐
pressly  disclaims  any  argument  that  the  district  court  com‐
mitted procedural error by failing to address his principal ar‐
guments  at  sentencing.  Indeed,  he  acknowledges  that  any 
                                                 
29 The defendant’s contention that his mother also might have testified is 

simply not sustainable. He never told the district court that he wanted his 
mother to testify.  
22                                                                No. 16‐3543 

such claim would be foreclosed by United States v. Garcia‐Se‐
gura, 717 F.3d 566, 568–69 (7th Cir. 2013), where we held that 
a district court may avoid a procedural challenge to a sentence 
by  asking  defense  counsel  at  sentencing  whether  it  had  ad‐
dressed the defendant’s principal arguments.30  
     Mr. Cunningham was sentenced at the bottom of the ad‐
visory  guidelines  range.  As  both  parties  acknowledge,  a 
within‐guidelines sentence is presumptively reasonable, and 
it  is  the  defendant’s  burden  to  overcome  the  presumption. 
United States v. Matthews, 701 F.3d 1199, 1203 (7th Cir. 2012). 
Mr. Cunningham’s argument on this point is essentially that 
the court gave insufficient weight to various mitigating fac‐
tors under § 3553(a). However,  
           Those  factors,  which  are  still  mandatory  after 
           Booker (unlike the Sentencing Guidelines them‐
           selves),  “are  broad,  vague,  and  open‐ended,” 
           leaving the sentencing judge with “considerable 
           discretion  to  individualize  the  sentence  to  the 
           offense and offender as long as the judge’s rea‐
           soning  is  consistent  with  §  3553(a).”  United 
           States  v.  Wachowiak,  496  F.3d  744,  748  (7th  Cir. 
           2007). Thus, under the deferential abuse‐of‐dis‐
           cretion  standard,  the  mere  fact  that  we  might 
           have chosen a different sentence in the first in‐
           stance is insufficient for reversal.  

                                                 
30 Reply Br. 12–13. The court did so in this case. See R.307 at 64 (“[I]s there 

anything in terms of your argument that I have failed to address? I know 
you  disagree  with  the  sentence,  but  is there  anything  that  I  haven’t  ad‐
dressed?”). 
       
No. 16‐3543                                                               23

United States v. Jackson, 547 F.3d 786, 792 (7th Cir. 2008). “We 
will uphold [a] sentence so long as the district court offered 
an adequate statement of its reasons, consistent with 18 U.S.C. 
§  3553(a),  for  imposing  such  a  sentence.”  United  States  v. 
Melendez, 819 F.3d 1006, 1013 (7th Cir. 2016) (quoting United 
States v. Annoreno, 713 F.3d 352, 359 (7th Cir. 2013) (alteration 
in original)). The weight assigned by the district court to the 
§ 3553(a) factors is a matter largely within that court’s discre‐
tion.  Id.  “True,  the  weighting  of  th[ose]  …  factors  must  fall 
within the bounds of reason, but those bounds are wide.” Id. 
(quoting  United  States  v.  Smith,  721  F.3d  904,  908  (7th  Cir. 
2013)). 
      Our examination of the record convinces us that the dis‐
trict court adequately considered the § 3553(a) factors, and we 
find  no  abuse  of  discretion  in  the  court’s  weighing  of  those 
factors  to  arrive  at  its  ultimate  sentence.  The  court  first  fo‐
cused on Mr. Cunningham’s criminal record, calling it “sig‐
nificant” and “aggravated.”31 It also considered the serious‐
ness  and  community  impact  of  the  present  offense.32  The 
court took into account, without prompting from counsel, any 
potential for sentencing disparities with codefendants in the 
present case and indicated that it would be carefully review‐
ing recommendations for lower sentences for other individu‐
als involved in the same offense. The court also stated that it 
was concerned that the present offense was “an extension of 
what you had done” before, despite “the opportunity to earn 
                                                 
31 R.307 at 57, 58. 

32  The  court  expressed  deep  concern  about  his  provision  of  numerous 

weapons  to  local  gang  members  and  that  more  than  ten  weapons  re‐
mained unrecovered by police.  
24                                                     No. 16‐3543 

a living, to have a family.”33 “[Y]ou alone are responsible for 
the predicament that you have put [your family] in, and that’s 
your decision.”34  
    Mr. Cunningham quite rightly stresses that he made posi‐
tive  life  changes  while  on  pretrial  release,  that  his  family 
needs  his  financial  and  emotional  support,  and  that  he  has 
support and opportunities available to him that are not com‐
mon  to  many  criminal  defendants.  The  record  makes  clear, 
however, that the district court gave serious consideration to 
Mr.  Cunningham’s  good  behavior  while  on  pretrial  release 
but that, when weighed against his criminal record and its im‐
pact on the community, his recent behavior did not justify go‐
ing  below  the  low  end  of  the  guidelines  range.  The  district 
court’s scrutiny of Mr. Cunningham’s recent behavior was far 
more than cursory. Indeed, the court stated that, if it had been 
required to make a sentencing decision on the basis of his rec‐
ord presented at the time of pretrial release, the court would 
have  imposed  a  sentence  at  the  high  end  of  the  guidelines 
range;  it  was  Mr.  Cunningham’s  improvements  during  the 
pretrial release period that warranted a substantially reduced 
sentence.35 Notably, the court pointed out that, despite his as‐
sertions that his family had changed him for the better, he had 
committed this and other offenses when his family and em‐
ployment circumstances were both happy and stable.  
    The sentence is significant, but the court justified it care‐
fully. The court’s determination was tailored with precision 

                                                 
33 Id. at 59. 

34 Id. 

35 Id. at 59–60.  
No. 16‐3543                                                   25

to Mr. Cunningham’s personal circumstances, to the serious‐
ness of the crime, and to its impact on community safety. It is 
a substantively reasonable sentence.  
    
                          Conclusion 
    Mr.  Cunningham  was  not  denied  the  procedural  safe‐
guards  set  forth  in  Federal  Rule  of  Criminal  Procedure 
32(i)(4)(A)(ii). There is no basis for saying that a defendant’s 
personal right of allocution requires the district court to allow 
character witnesses to testify on a defendant’s behalf. Moreo‐
ver, the court did hear the proffered witnesses in addition to 
the substantial written evidence Mr. Cunningham submitted 
on the same points. Nor can we say, on the record before us, 
that the district court’s handling of sentencing created a coer‐
cive or intimidating atmosphere inimical to a full and fair ex‐
amination  of the statutory  sentencing factors. Mr. Cunning‐
ham’s low‐end guidelines sentence is presumed reasonable, 
and the district court conscientiously considered the § 3553(a) 
factors in crafting it. The evidence of record supports firmly 
the court’s decision. Accordingly, the judgment of the district 
court is affirmed.  
                                                    AFFIRMED